Citation Nr: 0204608	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-17 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD) of the right upper extremity.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for impairment of the 
right arm.  

4.  Entitlement to service connection for impairment of 
multiple joints of the right side of the body.  

5.  Entitlement to service connection for chronic neurologic 
dysfunction of the right leg.  

6.  Entitlement to service connection for swan neck deformity 
both hands.  

7.  Entitlement to service connection for crepitus of both 
knees.  

8.  Entitlement to service connection for degenerative disc 
disease.  

9.  Entitlement to service connection for abnormal alkaline 
phosphatase.  

10.  Entitlement to service connection for thyroid disease.  

11.  Entitlement to service connection for bilateral hearing 
loss.  

12.  Entitlement to service connection for fatigue.  

13.  Entitlement to service connection for headaches.  

14.  Entitlement to service connection for mouthsores.  

REPRESENTATION


Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD


J. Fussell, Counsel


REMAND

The veteran had active service from June 8, 1961, to June 30, 
1961.  This matter comes before the Board of Veteran's 
Appeals (Board) from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

Subsequent to the RO denial, the Veteran's Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) [hereafter VCAA] codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2001) was enacted.  Among other 
things, the VCAA amended 38 U.S.C. § 5107 to eliminate the 
well-grounded claim requirement.  Pursuant to section 7(a)(2) 
of the VCAA, that amendment to section 5107 is applicable to 
"any claim . . . filed before the date of the enactment of 
[the VCAA] and not final as of that date."  

The rating action appealed and the statement of the case 
(SOC) date in July 2000 addressed the claims on the basis of 
whether the claims were well grounded.  The RO notified the 
veteran of the requirements of the VCAA by letter of April 
2001; however, the supplemental SOC (SSOC) in November 2001 
continued the denials on the basis that the claims were not 
well grounded.  

In this case, the veteran is entitled to de novo adjudication 
on the merits of the claims inasmuch as the requirement for 
submission of a well-grounded claim has been abolished.  
Accordingly, because the RO denied the appellant's claim as 
not well grounded, a remand is required in order to 
readjudicate the appellant's claim.  See generally Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when law or 
regulation changes after claim has been submitted, but before 
administrative or judicial appeal process has been concluded, 
law which is most favorable to plaintiff must be applied).  

Also, the veteran has indicated that the service medical 
records (SMRS) (or copies of SMRs) which he had in his 
possession were destroyed in a fire that consumed his house 
and that he believes that another fire (in 1973 at the 
National Personnel Records Center in St. Louis, Missouri) 
resulted in the destruction of his original SMRs.  While 
there are repeated references in the claim file to RO 
efforts to locate the SMRs, the only actual notation that 
the SMRs are not available is a response that "the record 
needed to respond to this request has been charged out of 
file.  Extensive searches have failed to locate it."  Also, 
a handwritten notation on that document dated November 7, 
2001, states "SMR's can't be located."  

This falls short of the new requirement mandated by the VCAA 
that:

"VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency.  These 
records include but are not limited to 
military records, including service 
medical records [and] VA will end its 
effort [] only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them."  

(to be codified at 38 C.F.R. § 3.159(c)(2)).  

In this case, it is not clear what source provided the 
information that the SMRs could not be located.  
Specifically, there is no form normally executed by the 
appropriate service department indicating that the SMRs can't 
be located or have been destroyed.  Accordingly, additional 
steps must be taken to comply with the VCAA provision cited 
above.  

The veteran was scheduled for an RO hearing on January 4, 
2001, and while there is on file a Decision Hearing Officer's 
Conference Report of that same date, there is nothing in the 
record that indicates that the veteran canceled the scheduled 
hearing or withdrew his request for a hearing.  Furthermore, 
on the VA Form 9, the veteran checked off the box indicating 
his desire to have a Travel Board hearing.  While on another 
form attached to the Form 9 indicated the veteran's desire to 
have a hearing before a hearing officer, this does not void 
his request to have a Travel Board hearing as noted on the 
official VA Form 9.  Accordingly, on remand, either this must 
be clarified, or the veteran must be afforded the opportunity 
to testify at an RO or a Travel Board hearing, or both.  

On file is a January 1997 decision of an Administrative Law 
Judge (ALJ) awarding the veteran entitlement to Social 
Security Administration (SSA) disability benefits based on 
some of the disabilities for which he now seeks service 
connection.  Accordingly, all medical records underlying the 
award of SSA disability benefits must be obtained.  

On file is a February 1996 Trial Order in an action involving 
the veteran's application for Workman's Compensation benefits 
stemming from an injury by accident on January 4, 1995, at 
the place of employment of his employer with whom he had been 
employed since May 1969.  Thus, after obtaining the necessary 
authorization forms, records pertaining to this claim should 
be obtained as should any personnel records of the veteran's 
former employer, any of which might reflect on the presence 
or absence of any of the claimed disabilities during the many 
years following service.  

Lastly, it appears from the private clinical records 
submitted that the veteran has been treated by multiple 
private clinical sources for at least some of the claimed 
disabilities for a number of years.  Accordingly, he should 
be requested to provided the complete names and addresses of 
all VA and non-VA treatment sources for the disabilities at 
issue and it would be helpful if he listed such treatment in 
chronological order.  

Accordingly, the case is remanded for the following actions:  

1.  The veteran should be contacted and 
requested to clarify as best as possible 
the exact dates and places of all 
inservice examinations, evaluations, and 
treatment for the claimed disabilities, 
to include the units to which the veteran 
was attached at that time.  The RO should 
take all appropriate steps to obtain any 
such additional service medical records, 
with a view towards obtaining any 
clinical records relating to the claimed 
disabilities.  Also, attempts should be 
made to obtain sick reports and morning 
reports pertaining to the veteran.  If 
the SMRs have been destroyed by a fire in 
1973, the appropriate service department 
should be requested to affirm that fact.  
All attempts to obtain records should be 
document in the claims folder, and the 
appellant should be notified of any 
failure to obtain the records.

2.  The RO should obtain from the SSA all 
records, including all underlying medical 
records, pertaining to the veteran's 
award of SSA disability benefits.  All 
attempts to obtain records should be 
document in the claims folder, and the 
appellant should be notified of any 
failure to obtain the records.

3.  The RO should request the veteran to 
furnish current signed authorizations for 
release of medical records in connection 
with his claim for Workman's Compensation 
benefits.  All attempts to obtain records 
should be document in the claims folder, 
and the appellant should be notified of 
any failure to obtain the records.

4.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and non-VA medical care 
providers, who have furnished any post 
service treatment for the disabilities 
addressed in this remand.  It would be 
helpful if this information were provided 
in chronological order.  The veteran 
should be requested to furnish current 
signed authorizations for release of 
medical records in connection with each 
private source so identified so that the 
RO can request them.  Copies of the 
medical records from all sources 
identified should be requested.  This 
must also include obtaining from the 
veteran current signed authorizations for 
release of medical records in connection 
with each private source identified by 
the records obtained from the SSA and 
from documents pertaining to the 
veteran's having sought Workman's 
Compensation.  If private treatment 
records are requested but not obtained, 
the veteran and any representative should 
be provided with information concerning 
the negative results and afforded an 
opportunity to obtain these records.  

5.  The RO should clarify whether the 
veteran canceled his hearing scheduled 
for January 4, 2001, or withdrew his 
request for a personal hearing. If he did 
neither, then he should be scheduled for 
a personal hearing at the RO.  
Furthermore, he should be scheduled for a 
Travel Board hearing.

6.  Thereafter, the RO should consider 
whether the veteran should be afforded 
appropriate VA examinations under the 
provisions of the VCAA.  

7.  The RO should review the claims file 
to ensure that the requested development 
has been completed in full.  If not, the 
RO should implement corrective 
procedures.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Lastly, the RO should readjudicate 
the claims on a de novo basis after first 
ensuring compliance with all provisions 
of the VCAA.  

10.  If any claims remain denied, the 
appellant and the appellant's 
representative, should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2001).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


